Detailed action
Summary
1. The office action is in response to the application filed on 12/27/2020.
2. Claims 1-12 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a high-frequency current outputted from the secondary winding is inputted to the rectifier circuit connected to the secondary winding via one of the N secondary winding output bus bars and one of the N rectifier circuit input bus bars that correspond to the secondary winding; in a case that the secondary winding comprises M tapping points, the secondary winding output bus bar and the rectifier circuit input bus bar that correspond to the secondary winding each comprise M copper bars that are insulated and stacked, the M tapping points of the secondary winding overlap the M copper bars of the secondary winding output bus bar at input ends of the M copper bars of the secondary winding output bus bar, respectively; output ends of the M copper bars of the secondary winding output bus bar overlap input ends of the M copper bars of the rectifier circuit input bus bar, respectively, wherein M is greater than or equal to 2; the positive-negative bus bar comprises two copper bars that are insulated and stacked; and a plurality of electrical connection parts are arranged on each of copper bars of the positive-negative bus bar and the rectifier circuit input bus bars for connecting a rectifier device and the output capacitor.”

Dependent claims 2-12 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060152085 Flett et al. disclose power system method and apparatus.
US 20190193581 Beulich disclose drive system, in particular for a vehicle, and method for heating a drive system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838